UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number: 0-21121 (Exact name of registrant as specified in its charter) Delaware 06-1456680 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Hamden Center, 2319 Whitney Avenue, Suite 3B, Hamden, CT (Address of Principal Executive Offices) (Zip Code) (203) 859-6800 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filero Accelerated filerý Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý As of July 31, 2014, the number of shares outstanding of the Company’s common stock, $0.01 par value, was 8,329,255. TRANSACT TECHNOLOGIES INCORPORATED INDEX PART I - Financial Information: Page Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Income for the three and six months ended June 30, 2014 and 2013 4 Condensed Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 19 PART II - Other Information: Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Mine Safety Disclosures 20 Item 5 Other Information 20 Item 6 Exhibits 21 SIGNATURES 22 2 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, Assets: (In thousands, except share data) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid income taxes 76 Deferred tax assets Other current assets Total current assets Fixed assets, net Goodwill Deferred tax assets Intangible assets, net of accumulated amortization of $2,069 and $1,811, respectively Other assets 46 58 Total assets $ $ Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable 36 26 Accrued contingent consideration (Note 4) 40 60 Deferred revenue Total current liabilities Deferred revenue, net of current portion 76 Deferred rent, net of current portion Other liabilities Total liabilities Shareholders’ equity: Common stock, $0.01 par value, 20,000,000 shares authorized; 11,116,293 and 11,106,354 shares issued, respectively; 8,329,255 and 8,319,316 shares outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax Treasury stock, at cost, 2,787,038 shares Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to Condensed Consolidated Financial Statements. 3 TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share data) Net sales $ Cost of sales Gross profit Operating expenses: Engineering, design and product development Selling and marketing General and administrative Legal fees associated with lawsuit (Note 8) 35 57 47 Operating income Interest and other income (expense): Interest, net - Other, net 33 32 Income before income taxes Income tax provision Net income $ Net income per common share: Basic $ Diluted $ Shares used in per-share calculation: Basic Diluted Dividends declared and paid per common share: $ See notes to Condensed Consolidated Financial Statements. 4 TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands) Net income $ Foreign currency translation adjustment, net of tax 4 1 5 Comprehensive income $ See notes to Condensed Consolidated Financial Statements. 5 TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation expense Incremental tax benefits from stock options exercised - Depreciation and amortization Deferred income tax provision 22 - Foreign currency transaction (gains) losses 17 Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid income taxes - Other current and long term assets Accounts payable Accrued liabilities and other liabilities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures Additions to capitalized software - Net cash used in investing activities Cash flows from financing activities: Proceeds from stock option exercises - Payment of dividends on common stock Purchases of common stock for treasury - Incremental tax benefits from stock options exercised - 33 Net cash used in financing activities Effect of exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to Condensed Consolidated Financial Statements. 6 TRANSACT TECHNOLOGIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of presentation The accompanying unaudited financial statements of TransAct Technologies Incorporated have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America to be included in full year financial statements.In the opinion of management, all adjustments considered necessary for a fair statement of the results for the periods presented have been included and are of a normal recurring nature.The December 31, 2013 Condensed Consolidated Balance Sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.These interim financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2013 included in our Annual Report on Form 10-K. The financial position and results of operations of our U.K.subsidiary are measured using local currency as the functional currency.Assets and liabilities of such subsidiary have been translated at the end of period exchange rates, and related revenues and expenses have been translated at the weighted average exchange rates with the resulting translation gain or loss recorded in accumulated other comprehensive income (loss) in the Condensed Consolidated Balance Sheets.Transaction gains and losses are included in other income in the Condensed Consolidated Statements of Income. The results of operations for the three and six months ended June 30, 2014 are not necessarily indicative of the results to be expected for the full year. 2. Inventories The components of inventories are: June 30, December 31, (In thousands) Raw materials and purchased component parts $ $ Work-in-process 1 31 Finished goods $ $ 3. Accrued product warranty liability We generally warrant our products for up to 36 months and record the estimated cost of such product warranties at the time the sale is recorded. Estimated warranty costs are based upon actual past experience of product repairs and the related estimated cost of labor and material to make the necessary repairs. The following table summarizes the activity recorded in the accrued product warranty liability during the six months ended June 30, 2014: (In thousands) Balance, beginning of period $ Warranties issued Warranty settlements Balance, end of period $ Approximately $234,000 of the accrued product warranty liability is classified as current in Accrued liabilities at June 30, 2014 in the Condensed Balance Sheets.The remaining $109,000 of the accrued product warranty liability is classified as long-term in Other liabilities. 7 TRANSACT TECHNOLOGIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 4. Accrued contingent consideration In connection with the acquisition of substantially all of the assets of Printrex, Inc. (“Printrex”) on August 19, 2011, we entered into a contingent consideration arrangement for 30% of the gross profit for a three-year period related to certain new products under development, less certain other adjustments, beginning on January 1, 2012 which was the earlier of (1) January 1, 2012 or (2) the date of first commercial introduction of the new products under development.The undiscounted fair value related to the contingent liability could range from approximately $0 to $150,000.The fair value of the contingent consideration arrangement was $40,000 and $60,000 at June 30, 2014 and December 31, 2013, respectively, which was estimated by applying the income approach.That measure is based on significant inputs that are not observable in the market, which fair value measurement guidance refers to as Level 3 inputs. During the second quarter of 2014 and 2013, the fair value of the contingent consideration decreased by $20,000 and $200,000, respectively, and this credit is included in the general and administrative expenses on the Condensed Consolidated Statement of Income. No payments were made under the arrangement during the six months ended June 30, 2014 as the underlying conditions of the contingent consideration arrangement were not satisfied. Refer to Note 3, Business acquisitions, of the Company’s Consolidated Financial Statements included in the Company’s 2013 Annual Report on Form 10-K for the year ended December 31, 2013 for additional information regarding this contingent consideration arrangement. 5. Earnings per share The following table sets forth the reconciliation of basic weighted average shares outstanding and diluted weighted average shares outstanding: Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share data) Net income $ Shares: Basic:Weighted average common shares outstanding Add:Dilutive effect of outstanding options as determined by the treasury stock method 74 81 Diluted:Weighted average common and common equivalent shares outstanding Net income per common share: Basic $ Diluted $ For the three months ended June 30, 2014 and 2013, there were 207,000 and 565,000, respectively, potentially dilutive shares consisting of stock options that were excluded from the calculation of earnings per diluted share.For the six months ended June 30, 2014 and 2013, there were 207,000 and 636,000, respectively, potentially dilutive shares consisting of stock options that were excluded from the calculation of earnings per diluted share. 6. Shareholders’ equity Changes in shareholders’ equity for the six months ended June 30, 2014 were as follows (in thousands): Balance at December 31, 2013 $ Net income Share-based compensation expense Issuance of deferred stock units, net of relinquishments 56 Foreign currency translation adjustment 5 Dividends declared and paid on common stock Balance at June 30, 2014 $ 8 TRANSACT TECHNOLOGIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) We paid a portion of the 2013 incentive bonus for the chief executive officer and chief financial officer in the form of deferred stock units.Such deferred stock units were granted in February 2014 and were fully vested at the time of grant. For the three months ended June 30, 2014, our Board of Directors declared a quarterly cash dividend of $0.08 per share, totaling approximately $666,000, which was paid in June 2014 to common shareholders of record at the close of business on May 20, 2014.For the three months ended June 30, 2013, dividends declared and paid totaled approximately $608,000, or $0.07 per share.For the six months ended June 30, 2014 and 2013, dividends declared and paid totaled $1,248,000, or $0.15 per share and $1,127,000, or $0.13 per share, respectively. 7. Income taxes We recorded an income tax provision for the second quarter of 2014 of $146,000 at an effective tax rate of 45.5%, compared to an income tax provision during the second quarter of 2013 of $588,000 at an effective tax rate of 32.6%.For the six months ended June 30, 2014, we recorded an income tax provision of $361,000 at an effective tax rate of 38.8%, compared to an income tax provision during the six months ended June 30, 2013 of $866,000 at an effective tax rate of 26.7%.Our effective tax rate for the first six months of 2013 is unusually low because it includes the benefit from both the 2012 and 2013 federal research and development (“R&D”) credit as this credit was not renewed until January 2, 2013 as a component of the American Taxpayer Relief Act of 2012 (the “Act”). The effective tax rate for both the three and six months period ended June 30, 2014 does not include any benefit from the 2014 R&D credit as this credit expired at the end of 2013. We are subject to U.S. federal income tax as well as income tax of certain state and foreign jurisdictions.We have substantially concluded all U.S. federal income tax, state and local, and foreign tax matters through 2009.During 2008, a limited scope examination of our 2005 and 2006 federal tax returns was completed and during 2013, an examination of our 2010 federal return was completed.However, our federal tax returns for the years 2010 through 2013 remain open to examination. Various state and foreign tax jurisdiction tax years remain open to examination as well, though we believe that any additional assessment would be immaterial to the Condensed Consolidated Financial Statements.No state or foreign tax jurisdiction income tax returns are currently under examination. As of June 30, 2014, we had $111,000 of total gross unrecognized tax benefits that, if recognized, would favorably affect the effective income tax rate in any future periods. 8. Commitments and contingencies On June 8, 2012, Avery Dennison Corporation (“AD”) filed a civil complaint against the Company and a former employee of the Company and of AD, in the Court of Common Pleas (the “Court”) in Lake County, Ohio. The complaint alleges that this former employee and the Company misappropriated unspecified trade secrets and confidential information related to the design of our food safety terminals from AD. The complaint requests a preliminary and permanent injunction against the Company from manufacturing and selling our Ithaca® 9700 and 9800 food safety terminals. On July 16, 2012, the Company filed its answer, affirmative defenses and counterclaims, seeking all available damages including legal fees. A hearing on the plaintiff's motion for preliminary injunction took place in August 2012, and in November 2012, the Court denied this request. AD filed an appeal of the Court’s ruling to the Eleventh Appellate District, which heard oral arguments on the appeal on July 16, 2013.On July 23, 2013, AD requested that the Eleventh Appellate District enjoin the Company’s further sale and marketing of the food safety terminals, pending the appeals court's decision. On July 29, 2013, TransAct opposed this request. On October 15, 2013, the Eleventh District Court of Appeals affirmed the lower court’s decision in the Company’s favor and denied AD’s further request of an injunction pending the Court of Appeal’s decision.On October 24, 2013, AD filed a motion seeking that the Court of Appeals reconsider its decision.On April 16, 2014, the Court of Appeals denied AD’s motion to reconsider its decision.On July 28, 2014, AD filed a motion requesting leave from the Court to file an amended complaint and indicating that it has elected to pursue only its claim for damages, dropping its claim for injunctive relief.A trial is scheduled to begin on April 21, 2015. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements Certain statements included in this report, including without limitation statements in this Management’s Discussion and Analysis of Financial Condition and Results of Operations, which are not historical facts are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements generally can be identified by the use of forward-looking terminology, such as “may”, “will”, “expect”, “intend”, ”estimate”, “anticipate”, “believe”, “project” or “continue” or the negative thereof or other similar words.All forward-looking statements involve risks and uncertainties, including, but not limited to those listed in Item 1A of our most recently filed Annual Report on Form 10-K.Actual results may differ materially from those discussed in, or implied by, the forward-looking statements.The forward-looking statements speak only as of the date of this report and we assume no duty to update them.As used in this Quarterly Report on Form 10-Q, unless the context otherwise requires, references to “we,” “us,” “our,” the “Company” and “TransAct” refer to the consolidated operations of TransAct Technologies Incorporated, and its consolidated subsidiaries. Overview TransAct Technologies Incorporated (“TransAct”) designs, develops and sells market-specific solutions, including printers, terminals, software and other products for transaction-based and other industries. These world-class products are sold under the Epic, EPICENTRALTM, Ithaca®, Printrex® and Responder brand names. Known and respected worldwide for innovative designs and real-world service reliability, our thermal, inkjet and impact printers and terminals generate top-quality labels and transaction records such as receipts, tickets, coupons, register journals and other documents as well as printed logging and plotting of data. We focus on the following core markets: food safety, banking and point-of-sale (“POS”),casino and gaming, lottery, and Printrex (which serves the oil and gas, medical and emergency vehicle markets). We sell our products to original equipment manufacturers (“OEMs”), value-added resellers ("VARs"), selected distributors, as well as directly to end-users. Our product distribution spans across the Americas, Europe, the Middle East, Africa, Asia, Australia, the Caribbean Islands and the South Pacific. TransAct also provides world-class printer service, spare parts, accessories and printing supplies to its growing worldwide installed base of products. Through our TransAct Services Group (“TSG”) we provide a complete range of supplies and consumables used in the printing and scanning activities of customers in the hospitality, banking, retail, casino and gaming, government and oil and gas exploration markets.Through our webstore, www.transactsupplies.com, and our direct selling team, we address the on-line demand for these products.We operate in one reportable segment: the design, development, assembly and marketing of transaction printers and terminals and providing printer-related services, supplies and spare parts. Critical Accounting Judgments and Estimates Our discussion and analysis of our financial condition and results of operations are based upon our Condensed Consolidated Financial Statements, which have been prepared by us in accordance with accounting principles generally accepted in the United States of America.The presentation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and disclosure of contingent assets and liabilities.Our estimates include those related to revenue recognition, inventory obsolescence, the valuation of deferred tax assets and liabilities, depreciable lives of equipment, warranty obligations, and contingent liabilities.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. For a complete description of our accounting policies, see Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, “Critical Accounting Policies and Estimates,” included in our Annual Report on Form 10-K for the year ended December 31, 2013.We have reviewed those policies and determined that they remain our critical accounting policies for the six months ended June 30, 2014. Results of Operations: Three months ended June 30, 2014 compared to three months ended June 30, 2013 Net Sales.Net sales, which include printer, terminal and software sales as well as sales of replacement parts, consumables and maintenance and repair services, by marketfor the three months ended June 30, 2014 and 2013 were as follows (in thousands, except percentages): Three months ended Three months ended Change June 30, 2014 June 30, 2013 $ % Food safety, banking and POS $ 19.9% $ 21.9% $ (20.4%) Casino and gaming 44.3% 46.4% (16.4%) Lottery 6.2% 3.2% 70.1% Printrex 7.2% 6.6% (5.1%) TSG 22.4% 21.9% (10.9%) $ 100% $ 100.0% $ (12.6%) International * $ 29.7% $ 25.7% $ 45 1.1% * International sales do not include sales of printers made to domestic distributors or other domestic customers who may in turn ship those printers to international destinations. 10 Net sales for the second quarter of 2014 decreased $1,984,000, or 13%, from the same period in 2013.Printer sales volume decreased 10% to approximately 34,000 units driven primarily by a 23% decrease in unit volume from the casino and gaming market and to a lesser extent, a 17% decrease in unit volume from the Printrex branded printers.These decreases were partially offset by an increase in unit volume of 73% from the lottery market.The average selling price of our printers decreased approximately 8% in the second quarter of 2014 compared to the second quarter of 2013 primarily due to lower sales contributions of our Ithaca ® 9700 food safety terminal. Overall,international sales were relatively consistent from the prior year, increasing $45,000, or 1%, due to increases in the international TSG and Printrex markets that were largely offset by declines in casino and gaming. Food safety, banking and POS: Revenue from the food safety, banking and POS market includes sales of food safety terminals which are hardware devices that consist of a touchscreen and one or two thermal print mechanisms that print easy-to-read expiration and "enjoy by" date labels to help restaurants effectively manage food spoilage.Revenue from this market also includes sales of inkjet, thermal and impact printers used primarily by retailers in the restaurant (including fine dining, casual dining and fast food), hospitality, and specialty retail industries to print receipts for consumers, validate checks, or print on linerless labels or other inserted media.In addition, revenue includes sales of printers used by banks, credit unions and other financial institutions to print receipts and/or validate checks at bank teller stations.A summary of sales of our worldwide food safety, banking and POS products for the three months ended June 30, 2014 and 2013 is as follows (in thousands, except percentages): Three months ended Three months ended Change June 30, 2014 June 30, 2013 $ % Domestic $ 96.9% $ 96.8% $ (20.4%) International 86 3.1% 3.2% (21.1%) $ 100.0% $ 100.0% $ (20.4%) The decrease in domestic food safety, banking and POS product revenue from the second quarter of 2013 was primarily driven by lower sales of our new Ithaca ® 9700 food safety terminal as sales in the prior year quarter included an initial stocking order to a distributor that did not repeat in the second quarter 2014.The decrease was partially offset by higher sales of our Ithaca® 9000 printers as McDonald’s accelerated its rollout of these printers for a new initiative.We expect sales of food safety terminals, for the remainder of 2014 to be relatively consistent with the reported sales for the second quarter 2014, and to begin to increase in 2015 when we expect customers who are currently trialing the product to begin to make purchase decisions. Casino and gaming: Revenue from the casino and gaming market includes sales of printers used in slot machines, video lottery terminals (“VLTs”), and other gaming machines that print tickets or receipts instead of issuing coins (“ticket-in, ticket-out” or “TITO”) at casinos and racetracks (“racinos”) and other gaming venues worldwide.Revenue from this market also includes sales of printers used in the international off-premise gaming market in gaming machines such as Amusement with Prizes (“AWP”), Skills with Prizes (“SWP”) and Fixed Odds Betting Terminals (“FOBT”) at non-casino gaming establishments. Revenue from this market also includes royalties related to our patented casino and gaming technology.In addition, casino and gaming market revenue includes sales of our software solution (including annual software maintenance) for, the EPICENTRALTM print system that enables casino operators to create promotional coupons and marketing messages and to print them real-time at the slot machine.A summary of sales of our worldwide casino and gaming products for the three months ended June 30, 2014 and 2013 is as follows (in thousands, except percentages): Three months ended Three months ended Change June 30, 2014 June 30, 2013 $ % Domestic $ 47.6% $ 50.0% $ (20.3%) International 52.4% 50.0% (12.4%) $ 100.0% $ 100.0% $ (16.4%) The decrease in domestic sales of our casino and gaming products is primarily due to a 15% decrease in sales of our thermal casino printers in addition to a 73% decrease in EPICENTRALTM software sales due to no installations occurring in the domestic market during the second quarter of 2014.Due to the project-oriented nature of sales of EPCENTRAL™ software, we cannot predict the level of future sales and such sales may fluctuate significantly quarter-to-quarter.We believe that our lower casino printer sales during the second quarter of 2014 resulted primarily from general weakness in the replacement cycle in the domestic casino market. International casino and gaming printer sales decreased due primarily to a 27% decrease in sales of our thermal casino printers.Additionally, we experienced a 36% decrease in sales of our off-premise thermal gaming printers mainly from a 99% and 12% decrease in sales to customers in Australia and Asia, and our European distributor, respectively.Sales of our off-premise gaming printers are largely project-oriented and we therefore cannot predict the level of future sales. These decreases were partially offset by EPICENTRAL™ software sales for an installation at multiple casino properties for a customer in South America. 11 Lottery: Revenue from the lottery market includes sales of thermal on-line and other lottery printers to GTECH Corporation (“GTECH”) and its subsidiaries for various lottery applications.A summary of sales of our worldwide lottery printers for the three months ended June 30, 2014 and 2013 is as follows (in thousands, except percentages): Three months ended Three months ended Change June 30, 2014 June 30, 2013 $ % Domestic $ 97.8% $ 100.0% $ 66.3% International 19 2.2% - -% 19 100.0% $ 100.0% $ 100.0% $ 70.1% Our sales to GTECH are directly dependent on the timing and number of new and upgraded lottery terminal installations GTECH performs, and as a result, may fluctuate significantly quarter-to-quarter and year-to-year and are not indicative of GTECH’s overall business or revenue.Based on our backlog of orders and customer’s forecast, we expect total sales to GTECH for 2014 to be approximately $4 to $5 million. Printrex: Printrex branded printers are sold into markets that include wide format, rack mounted and vehicle mounted black/white and color thermal printers used by customers to log and plot oil field and down hole well drilling data in the oil and gas exploration industry.It also includes high-speed color inkjet desktop printers used to print logs at data centers of the oil and gas field service companies.Revenue in this market also includes sales of wide format printers used to print test results in ophthalmology devices in the medical industry, as well as vehicle mounted printers used to print schematics and certain other critical information in emergency services vehicles.A summary of sales of our worldwide Printrex printers for the three months ended June 30, 2014 and 2013 is as follows (in thousands, except percentages): Three months ended Three months ended Change June 30, 2014 June 30, 2013 $ % Domestic $ 75.6% $ 92.5% $ (22.5%) International 24.4% 79 7.5% 207.6% $ 100.0% $ 100.0% $ (5.1%) The decrease in sales of Printrex printers is primarily due to 22% and 24% lower domestic sales in the oil and gas and medical markets, respectively, partially offset by higher international sales in the oil and gas market. TSG: Revenue from TSG includes sales of consumable products (inkjet cartridges, ribbons, receipt paper, color thermal paper and other printing supplies), replacement parts, maintenance and repair services, testing services, refurbished printers, and shipping and handling charges.A summary of sales in our worldwide TSG market for the three months ended June 30, 2014 and 2013 is as follows (in thousands, except percentages): Three months ended Three months ended Change June 30, 2014 June 30, 2013 $ % Domestic $ 82.5% $ 94.2% $ (21.9%) nternational 17.5% 5.8% 169.5% $ 100.0% $ 100.0% $ (10.9%) The decrease in domestic revenue from TSG is primarily due to a 33% decrease in sales of replacement parts and a 19% decrease in sales of non-Printrex consumable products, largely HP inkjet cartridges, as we continue to deemphasize this commoditized consumable product as well as lower revenue from project-oriented testing service contracts as compared to the second quarter of 2014.These decreases were partially offset by increased revenue contributions from consumables for our new Printrex color printers.Internationally, TSG revenue increased primarily due to a 305% increase in sales of replacement parts as compared to the second quarter of 2013. Gross Profit.Gross profit information is summarized below (in thousands, except percentages): Three months ended June 30, Percent Percent of Percent of Change TotalSales-2014 TotalSales-2013 $ $ (10.3%) 41.9% 40.9% Gross profit is measured as revenue less cost of sales, which includes primarily the cost of all raw materials and component parts, direct labor,manufacturing overhead expenses, cost of finished products purchased directly from our contract manufacturers and expenses associated with installations and maintenance of our EPICENTRAL® print system.Gross profit decreased $664,000, or 10%, on 13% lower sales volume.However, gross margin improved by 100 basis points as we continued to transition our business towards a more favorable sales mix of value-added products. During the second quarter of 2014, our gross margin primarily benefited from higher sales of our higher margin EPICENTRAL® software and Printrex color consumable sales. 12 Engineering, Design and Product Development.Engineering, design and product development information is summarized below (in thousands, except percentages): Three months ended June 30, Percent Percent of Percent of Change TotalSales-2014 TotalSales-2013 $ $ 15.7% 8.3% 6.3% Engineering, design and product development expenses primarily include salary and payroll related expenses for our engineering staff, depreciation and design expenses (including prototype printer expenses, outside design and testing services, and supplies).Such expenses increased $156,000, or 16%, due primarily to additional engineering staff and higher prototyping expense related to new product launches. Selling and Marketing.Selling and marketing information is summarized below (in thousands, except percentages): Three months ended June 30, Percent Percent of Percent of Change TotalSales-2014 TotalSales-2013 $ $ 21.5% 16.4% 11.8% Selling and marketing expenses primarily include salaries and payroll related expenses for our sales and marketing staff, sales commissions, travel expenses, expenses associated with the lease of sales offices, advertising, trade show expenses, e-commerce and other promotional marketing expenses.Such expenses increased by $400,000, or 22%, in the second quarter of 2014 compared to the second quarter of 2013 primarily due to higher expenses associated with sales commissions to our new casino and gaming distributor added in late 2013, Suzo-Happ, and the planned investment in new sales and marketing staff and increased trade show expenses as we further focus our selling and marketing efforts on our value-added food safety and Printrex color products in 2014. General and Administrative.General and administrative information is summarized below (in thousands, except percentages): Three months ended June 30, Percent Percent of Percent of Change TotalSales-2014 TotalSales-2013 $ $ 15.2% 14.5% 11.0% General and administrative expenses primarily include salaries and payroll related expenses for our executive, accounting, human resource, business development and information technology staff, expenses for our corporate headquarters, professional and legal expenses, telecommunication expenses, and other expenses related to being a publicly-traded company.General and administrative expenses increased $264,000, or 15%, in the second quarter of 2014 compared to the second quarter of 2013.General and administrative expenses included a reduction in expense of $20,000 and $200,000 related to adjustments to the Printrex contingent consideration accrual in the second quarter of 2014 and 2013, respectively.Excluding the Printrex contingent consideration adjustments made in both periods, general and administrative expenses would have increased $84,000 or 4% due primarily to higher professional expenses incurred in the second quarter of 2014.See Note 4 to the Condensed Consolidated Financial Statements for further details on the Printrex contingent consideration accrual. Legal Fees Associated with Lawsuit.Legal fee information is summarized below (in thousands, except percentages): Three months ended June 30, Percent Percent of Percent of Change TotalSales-2014 TotalSales-2013 $
